  Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 1 of 21



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


THE STATE OF NEW YORK EX REL VINOD
KHURANA and THE CITY OF NEW YORK
EX REL VINOD KHURANA,
                                              Case No. 15-cv-06605-JMF
                        Plaintiffs,

               v.

SPHERION CORP. (N/K/A SFN GROUP,
INC.),

                        Defendant.




   PLAINTIFF-RELATOR’S REPLY MEMORANDUM OF LAW IN FURTHER
     SUPPORT OF HIS MOTION FOR PARTIAL SUMMARY JUDGMENT
       Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 2 of 21



                                                  TABLE OF CONTENTS
TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT: DEFENDANT’S ARGUMENTS ARE MERITLESS .......................................... 2

I.        Defendant Is Incorrect That the Court May Simply Disregard Relator’s
          Uncontradicted Declaration Absent Additional Corroborating Evidence .......................... 2

II.       Defendant Fails to Identify Any Genuine Disputes of Material Fact ................................. 6

          A.         The Protected Conduct Element ............................................................................. 6

          B.         The Notice Element ................................................................................................ 8

          C.         The Retaliation and Adverse Action Element ........................................................ 9

III.      Relator Is Entitled to an Adverse Inference Based on Mazer’s Invocation of His
          Fifth Amendment Right .................................................................................................... 10

CONCLUSION ............................................................................................................................. 10

ADDENDUM A ......................................................................................................................... A-1
      Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 3 of 21



                                             TABLE OF AUTHORITIES
                                                                                                                          Page(s)
Cases:
BellSouth Telecomm.,
       Inc. v. W.R. Grace & Co.-Conn., 77 F.3d 603 (2d Cir. 1996) ............................................ 2
Butler v. Raytel Med. Corp.,
        150 Fed. App’x 44 (2d Cir. 2005)....................................................................................... 3
Dhaliwal v. Salix Pharm., Ltd.,
      752 F. App’x 99 (2d Cir. 2019) .......................................................................................... 8
Dist. Attorney of N.Y. Cty. v. Republic of the Phil.,
        307 F. Supp. 3d 171 (S.D.N.Y. 2018)................................................................................. 8
In re Einhorn,
        29 B.R. 966 (Bankr. E.D.N.Y. 1983) ................................................................................ 10
Gottlieb v. Cty. of Orange,
       84 F.3d 511 (2d Cir. 1996).................................................................................................. 6
Kirschenbaum v. 650 Fifth Ave.,
       257 F. Supp. 3d 463 (S.D.N.Y. 2017)............................................................................... 10
Krause v. Eihab Human Servs., Inc.,
      No. 10 Civ. 898, 2015 WL 4645210 (E.D.N.Y. Aug. 4, 2015) .......................................... 7
Nadel v. Shinseki,
       57 F. Supp. 3d 288 (S.D.N.Y. 2014)............................................................................... 3, 4
Peters v. Molly Coll. of Rockville Ctr.,
       No. 07 Civ. 2553, 2010 WL 3170528 (E.D.N.Y. Aug. 10, 2010) ...................................... 4
Potash v. Fla. Union Free Sch. Dist.,
       972 F. Supp. 2d 557 (S.D.N.Y. 2013)................................................................................. 3
Rockwood Comput. Corp. v. Morris,
      94 F.R.D. 64 (E.D.N.Y. 1982) .......................................................................................... 10
S.E.C. v. Kern,
        425 F.3d 143 (2d Cir. 2005)................................................................................................ 9
Simmons v. Woodycrest Ctr. for Human Dev., Inc.,
      No. 10 Civ. 5193, 2011 WL 855942 (S.D.N.Y. Mar. 9, 2011) .......................................... 3
Smith v. Ward Leonard Elec. Co.,
       No. 00 Civ. 3703, 2004 WL 1661098 (S.D.N.Y. July 23, 2004) ....................................... 5


                                                                 ii
       Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 4 of 21



Swanson v. Battery Park City Auth.,
      No. 15 Civ. 6938, 2016 WL 3198309 (S.D.N.Y. June 8, 2016) ......................................... 7
U.S. ex rel. Smith v. Yale Univ.,
        415 F. Supp. 2d 58 (D. Conn. 2006) ................................................................................... 7
U.S. ex rel. Yesudian v. Howard Univ.,
        153 F.3d 731 (D.C. Cir. 1998) ............................................................................................ 7
Yu v. N.Y. Hous. Dev. Corp. (HDC),
       No. 07 Civ. 5541, 2011 WL 2326892 (S.D.N.Y. Mar. 16, 2011) .................................. 4, 5
Zigmund v. Foster,
      106 F. Supp. 2d 352 (D. Conn. 2000) ................................................................................. 5
Rules:
Fed. R. Civ. P. 56(c) ................................................................................................................... 2, 6




                                                                     iii
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 5 of 21



                               PRELIMINARY STATEMENT
        Defendant’s arguments in opposition to Relator’s motion for partial summary judgment are

meritless at best and should be rejected. For example, Defendant argues that the Court can ignore

factual assertions in Plaintiff-Relator’s Statement of Material Facts Not in Dispute in Support of

His Motion for Partial Summary Judgment (“Relator’s 56.1 Statement” or “PSOF”), ECF No. 146,

that are premised on his declaration (“Relator’s Declaration”), absent other corroborating

evidence. This novel requirement, however, appears nowhere in the annals of the law. Rather,

the cases that Defendant cites stand for the pedestrian rule that a party opposing summary judgment

may not raise a triable issue of fact by submitting a declaration that contradicts prior deposition

testimony. Here, conversely, Relator’s Declaration, which was submitted at the dismissal phase,

predates his motion for partial summary judgment as well as his deposition testimony by several

years, and Defendant fails to identify a single inconsistency between the two. In essence,

Defendant asks the Court to ignore admissible evidence that it has been unable to controvert.

        The remainder of Defendant’s arguments fare no better and primarily “respond” to

arguments that Relator did not make. For example, on the retaliation and adverse action element,

Defendant tilts at the issue of whether it had a retaliatory motive. However, Relator did not move

for summary judgment on that issue. Rather, Relator sought partial summary judgment only on

the issue of whether Relator being stripped of his responsibilities, demoted, and terminated each

rises to the level of cognizable adverse action under the FCA. In this connection, Relator noted

that he, unlike Defendant in its motion for summary judgment, was not going to waste the Court’s

time by seeking judgment on the intensely factual and vigorously disputed issue of retaliatory

motive prior to trial.

        For these reasons and for the other reasons stated herein, the Court, respectfully, should

grant Relator’s motion for partial summary judgment.
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 6 of 21



                                              ARGUMENT

                        DEFENDANT’S ARGUMENTS ARE MERITLESS

I.      Defendant Is Incorrect That the Court May Simply Disregard Relator’s
        Uncontradicted Declaration Absent Additional Corroborating Evidence
        Defendant first makes the remarkable argument that the Court cannot consider factual

assertions in Relator’s 56.1 Statement that are supported by his Declaration absent other

corroborating evidence. See Def.’s Mem. of Law in Opp. to Pl.’s Mot. for Partial Summ. J. (“Def.

Opp. Br.”), ECF No. 148, at 5-8.1 However, Defendant’s manufactured requirement – which

would preclude a court’s consideration of a party’s declaration unless it is entirely redundant of

other record evidence – is neither supported by the Federal Rules of Civil Procedure nor the cases

that Defendant cites.

        Rule 56 makes clear that a movant may support a summary judgment motion with citations

to “affidavits or declarations.” Fed. R. Civ. P. 56(c)(1)(A). The only limitation placed on a court’s

consideration of such materials is that they must be based on “personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent to testify

on the matters stated.” Id. 56(c)(4).

        Here, the paragraphs of Relator’s 56.1 Statement that Defendant challenges as being

“supported only by” Relator’s Declaration easily satisfy Rule 56. See Def. Opp. Br. at 6 (citing




1
 Defendant’s citation to BellSouth Telecomm., Inc. v. W.R. Grace & Co.-Conn., 77 F.3d 603, 615 (2d Cir.
1996) for the proposition that this Court “can ignore[]” paragraphs in Relator’s 56.1 Statement that are
“only supported by” his Declaration, Def. Opp. Br. at 5 (emphasis added), is borderline sanctionable.
BellSouth in no way held, or even intimated, that a court can choose to ignore facts asserted in a declaration
unless they are buttressed by citations to other record evidence. Rather, in BellSouth, the Second Circuit
held that a district court may properly ignore a declaration that recites “conclusions of law” because “it is
not sufficient merely to assert a conclusion without supplying supporting arguments or facts.” 77 F.3d at
615 (internal quotation marks omitted) (emphasis added). Notably, Defendant does not contend that any
of the challenged paragraphs in Relator’s 56.1 Statement contain naked legal conclusions, rendering its
citation to BellSouth even more egregious. See Def. Opp. Br. at 5-8.

                                                      2
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 7 of 21



PSOF ¶¶ 40, 62, 66, 67, 68, 96).2 Indeed, each of the factual assertions at issue concern matters

that Relator personally observed or conversations involving the Relator. See id. For this reason,

Defendant does not and cannot claim that Relator is not competent to testify about, or lacks

personal knowledge of, those matters or that his testimony on those matters would be inadmissible

at trial. See Def. Opp. Br. at 5-8.

        Faced with this fact, Defendant cobbles together a hodgepodge of inapt decisions, none of

which support its radical position. See id. To the contrary, those cases concern completely

pedestrian evidentiary issues with declarations that, e.g.: (i) contradict the party’s earlier deposition

testimony;3 (ii) sought to introduce new facts that the party conspicuously omitted in response to

deposition questions that were directly on point;4 (iii) was not based on personal knowledge;5 or

(iv) were conclusory, i.e., asserted legal conclusions instead of facts supporting a legal conclusion




2
 Defendant does not assert that challenged factual assertions in Relator’s 56.1 Statement are not supported
by the Relator’s Declaration. See Def. Opp. Br. at 6. Rather, Defendant’s complaint is merely that those
paragraphs of Relator’s 56.1 Statement do not cite other evidence in addition to the Relator’s Declaration.
3
 See, e.g., Simmons v. Woodycrest Ctr. for Human Dev., Inc., No. 10 Civ. 5193, 2011 WL 855942, at *1
n.1 (S.D.N.Y. Mar. 9, 2011) (rejecting affidavit submitted in opposition to summary judgment that raised
new factual allegations and that contradicted prior deposition testimony); Nadel v. Shinseki, 57 F. Supp. 3d
288, 293 n.6 (S.D.N.Y. 2014) (rejecting allegations that “made for the first time in the plaintiff’s affidavit
opposing summary judgment and that affidavit contradicts [his] own prior testimony”) (internal quotation
marks and citations omitted) (alterations in Nadel).
4
  See, e.g., Butler v. Raytel Med. Corp., 150 Fed. App’x 44, 45 (2d Cir. 2005) (discussing “sham affidavit”
rule whereby a court can disregard a declaration submitted after a party’s deposition where the declaration
either contradicts the party’s earlier testimony or includes new facts that were “conspicuously omitted
during repeated questioning”); Potash v. Fla. Union Free Sch. Dist., 972 F. Supp. 2d 557, 564 n.1 (S.D.N.Y.
2013) (declining to consider sham affidavit that postdated party’s deposition testimony and introduced new
facts that were “omitted from her responses to related questions during her deposition”).
5
 See, e.g., Lachira v. Sutton, No. 05 Civ. 1585, 2007 WL 1346913, at *1-2 (D. Conn. May 7, 2007) (striking
portions of declaration based on “information which could not be attributed to plaintiff’s personal
knowledge”).

                                                      3
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 8 of 21



or involved subjective interpretations of other record evidence.6 It is readily apparent, however,

that none of these issues is remotely applicable here.

        First, all of the cases that Defendant cites concerning declarations that either contradict or

introduce new “conspicuously omitted” facts from prior deposition testimony are inapt for the

simple reason that Relator’s Declaration predates his deposition testimony by more than three

years. Even if one were to reverse the flow of time, Defendant still failed to identify: (i) a single

inconsistency between the paragraphs of his Declaration cited in his 56.1 Statement and his

deposition testimony;7 or (ii) a single fact from Relator’s Declaration that Relator purportedly

omitted from his deposition testimony in response to related questions. See Def. Opp. Br. at 5-8.

To the contrary, each factual assertion from Relator’s Declaration that Defendant challenges is

corroborated by, and consistent with, Relator’s testimony. See Addendum A hereto.

         Second, as noted above, all of the factual assertions at issue are based on the Relator’s

personal knowledge. For example, with respect to paragraph 96 of Relator’s 56.1 Statement,

Relator recounted that he reported outside of his chain of command despite Mazer specifically

instructing him not to speak directly with City personnel. These factual assertions concern

Relator’s knowledge of his supervisors, his conversations, and his actions.

        Third, none of the factual assertions at issue are legal conclusions or concern “self-serving”

interpretations of other record evidence.         Indeed, the substance of Relator’s conversations




6
  See, e.g., Yu v. N.Y. Hous. Dev. Corp. (HDC), No. 07 Civ. 5541, 2011 WL 2326892, at *2 (S.D.N.Y. Mar.
16, 2011) (rejecting declaration’s legal conclusions); Nadel, 57 F. Supp. 3d at 293 n.6 (“I do not credit the
legal conclusions[.]”); Peters v. Molly Coll. of Rockville Ctr., No. 07 Civ. 2553, 2010 WL 3170528, at *3
(E.D.N.Y. Aug. 10, 2010) (holding that court need not accept declarant’s subjective interpretation of
documentary evidence or other witnesses’ deposition testimony).
7
 Defendant’s failure in this regard is particularly notable considering that Defendant’s counsel deposed
Relator at length and had every opportunity to address Relator’s Declaration paragraph by paragraph but
unearthed nary an inconsistency.

                                                     4
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 9 of 21



manifestly is not a legal conclusion, and Relator did not attempt to interpret his interlocutors’

statements but merely recounted what was said. See Def. Opp. Br. at 5-6.

        Moreover, to the extent that Defendant uses the term “conclusory” to mean devoid of

specific facts, the paragraphs of Relator’s 56.1 Statement that Defendant quotes easily refute that

contention. Those paragraphs – like the portions of Relator’s Declaration cited in support thereof

– provide the approximate time frame, participants, and content of the conversations at issue. See

Def. Opp. Br. at 6 (quoting PSOF ¶¶ 40, 62, 66, 67, 68, 96).8

        Fourth, Defendant is wrong that the Court need not credit Relator’s factual assertions

because they are “‘based solely on his ipse dixit.’” Def. Opp. Br. at 6 (quoting Yu, 2011 WL

2326892, at *2). Defendant ignores that the ipse dixits at issue in Yu were legal conclusions.9

Neither Yu nor any of the cases that Defendant cites stand for the novel proposition that a fact

magically transforms into excludable ipse dixit simply because the cited evidence is a party’s

declaration. See Def. Opp. Br. at 6-8.10


8
  Cf. Smith v. Ward Leonard Elec. Co., No. 00 Civ. 3703, 2004 WL 1661098, at *3 (S.D.N.Y. July 23,
2004) (rejecting plaintiff’s assertion that he performed same functions as supervisor where his declaration
simply claimed that he “filled in” for and “covered for” his supervisor and was otherwise “devoid of
evidentiary support”).
9
  Specifically, the challenged portions of plaintiff’s affidavit consisted of the following legal conclusions:
“[Defendant] had conducted unlawful discriminatory practices again[st] me,” “[Defendant] violated my
constitutional, federal projected [sic] rights under color of state law,” and “[Defendant] unlawfully
retaliated against, terminated me [sic].” Yu, 2011 WL 2326892, at *2 (internal quotation marks omitted)
(second, fourth, and seventh alterations in Yu).
10
   Relatedly, Defendant is wrong that the Court can disregard the portions of Relator’s Declaration that
allegedly “parrot[] the allegations of the complaint.” Def. Opp. Br. at 7 & n.3 (citing Zigmund v. Foster,
106 F. Supp. 2d 352, 356 (D. Conn. 2000)). As an initial matter, it would be an odd rule that permits a
court to disregard a party’s declaration – which is otherwise uncontradicted – because it is too consistent
with the complaint’s factual assertions. In any event, the case that Defendant cites stands for the mundane
proposition that a plaintiff may not turn a legal conclusion – such as, for example, the naked assertion that
his termination was retaliatory – into admissible evidence at the summary judgment phase by repeating the
same conclusory statement in a sworn declaration. See Zigmund, 106 F. Supp. 2d at 356 (holding that
affidavit that merely repeated complaint’s “conclusory allegations” is inadmissible because it “would
amount to permitting the plaintiff to keep [his] case in court merely by swearing that [he] has a case”)
(internal quotation marks and citation omitted) (alterations in Zigmund).

                                                      5
      Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 10 of 21



        Finally, even if each of the challenged factual allegations in Relator’s 56.1 Statement had

to be supported by evidence in addition to his Declaration, Addendum A to this brief provides a

table showing that all of the factual assertions at issue are supported by Relator’s subsequent

deposition testimony and further, that several of those assertions are supported by other record

evidence, such as Defendant’s own documents. See Fed. R. Civ. P. 56(c)(3) (stating that the court

“may consider other materials in the record” not specifically cited in support of a particular factual

assertion).11

        At bottom, Defendant simply laments the fact that it is unable to adduce any evidence

contradicting the portions of Relator’s 56.1 Statement that are premised on his Declaration.

Defendant’s failure, however, is not a basis for exclusion but rather is the precise scenario in which

summary judgment is appropriate. Accordingly, each paragraph of Relator’s 56.1 Statement that

Defendant opposed on the specious ground that it was supported by only Relator’s Declaration

should be deemed admitted.

II.     Defendant Fails to Identify Any Genuine Disputes of Material Fact

        A.      The Protected Conduct Element

        Defendant’s arguments regarding Relator’s protected conduct are based on either

misstatements of the law or distortions of the factual record and, therefore, are insufficient to raise

a triable issue of material fact. First, Defendant spends three pages of its brief concluding that

Relator’s conduct did not constitute protected activity without addressing any of the specific


11
  Defendant miscites Reeves for the proposition that a court weighing a summary judgement motion “‘must
disregard all evidence favorable to the moving party that the jury is not required to believe.’” Def. Opp.
Br. at 7-8 (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 135 (2000)). Reeves
concerned the standard applicable to a Rule 50 motion for judgment as a matter of law notwithstanding an
adverse jury verdict, not summary judgment. See id. In fact, it is well established that credibility is not
valid ground for refusing to consider otherwise unchallenged witness testimony at summary judgment. See
Gottlieb v. Cty. of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (holding that party cannot defeat motion for
summary judgment “on mere assertions that affidavits supporting the motion are not credible”).

                                                    6
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 11 of 21



instances of the protected conduct that Relator identified in his brief and 56.1 Statement. See Def.

Opp. Br. at 8-11. Defendant excuses its failure on the ground that because Relator did not use the

terms “fraud” or “false claim” when reporting his concerns, he could not have engaged in protected

activity. See id. That is nonsense. There is no “magic words” requirement to allege cognizable

protected conduct.12 Moreover, Defendant does not and cannot dispute that Relator’s reporting

activity concerned the waste of City and taxpayer funds on a severely delayed and overstaffed

project that limped along for the purpose of lining Mazer’s pockets: the same conduct for which

Mazer was convicted and SAIC agreed to disgorge over half a billion dollars. See Pl.-Relator’s

Mem. of Law in Supp. of Mot. for Partial Summ. J. (“Rel. Br.”), ECF No. 144, at 5-6, 15-16.13

        Second, Defendant’s argument that Relator’s reporting activities cannot be protected

activity because they purportedly were “within [his] job responsibilities,” Def. Opp. Br. at 10-12,

is doubly wrong: (i) Defendant has already conceded that Relator exceeded his job responsibilities

by reporting outside of his chain of command directly to City personnel;14 and (ii) Relator’s

reporting activities went far beyond merely sharing test results, see Rel. Br. at 15-17.


12
  “[A] plaintiff does not need to know that her investigation could lead to a qui tam suit” for her actions to
constitute protected conduct. Krause v. Eihab Human Servs., Inc., No. 10 Civ. 898, 2015 WL 4645210, at
*6 (E.D.N.Y. Aug. 4, 2015). Rather, “even an investigation conducted without contemplation of – or
knowledge of the legal possibility of – a False Claims Act suit can end up being ‘in furtherance’ of such an
action.” U.S. ex rel. Smith v. Yale Univ., 415 F. Supp. 2d 58, 103 (D. Conn. 2006) (citing U.S. ex rel.
Yesudian v. Howard Univ., 153 F.3d 731, 741 (D.C. Cir. 1998)); Swanson v. Battery Park City Auth., No.
15 Civ. 6938, 2016 WL 3198309, at *3 (S.D.N.Y. June 8, 2016) (“It is not necessary for [the plaintiff] to
know that the investigation he was pursuing could lead to a False Claims Act suit.”) (internal quotation
marks omitted) (alterations in Swanson).
13
  Defendant’s argument that Relator did not engage in protectivity during his tenure at Spherion because
he did not “report an actual false claim filed with the government” is a patently erroneous misstatement of
the law. A relator need not have instituted an FCA action in order to have engaged in protected conduct.
See supra note 2.
14
  See Def. Opp. Br. at 15 (“[T]he undisputed, material evidence only proves . . . that [Relator] was reporting
the progress and performance of the City Time application in an . . . unapproved manner to FISA.”); Def.
Mem. of Law in Supp. of Mot. for Summ. J., ECF No. 136, at 17 (“[E]ven after being told by Berger in
May 2005 that he should not have unauthorized communications with FISA, [Relator] claims he continued
to do so through 2006.”); Def. Pre-Mot. Ltr., ECF No. 130, at 3 (“[Relator] spoke with City employees at

                                                      7
    Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 12 of 21



       Third, Defendant’s contention that if “a plaintiff’s conduct is not related to the reporting

of an actual false claim filed with the government, the conduct is not protected,” is literally the

opposite of the law. Def. Opp. Br. at 10 (emphasis added). Rather, as the Second Circuit has made

clear, FCA retaliation claims are “not [limited to] only those who actually file a qui tam action.”

Dhaliwal v. Salix Pharm., Ltd., 752 F. App’x 99, 100 (2d Cir. 2019) (emphasis added).

        Finally, Defendant is flat wrong that Relator purportedly admitted that he did not engage

in protected activity while at Spherion based on his statement in his 2010 complaint to the NYC

DOI that he had “always wanted to tell this story but stopped from doing so.” Def. Opp. Br. at 12.

Clearly, Relator simply was explaining why he did not reach out to the DOI during his tenure at

Spherion. Indeed, the record unequivocally establishes that Relator reported the same facts to

Spherion and City personnel during his tenure on the CityTime project that he reported to the DOI

in 2010, utterly disproving Defendant’s attempted spin. See PSOF ¶¶ 38-88; see also Dist.

Attorney of N.Y. Cty. v. Republic of the Phil., 307 F. Supp. 3d 171, 188 (S.D.N.Y. 2018) (citation

omitted) (“[T]he court should not accord the non-moving party the benefit of ‘unreasonable

inferences, or inferences at war with undisputed facts.’”).

       B.      The Notice Element

       Turning to the notice element, Defendant’s arguments fail to make contact with Relator’s

motion, which seeks only partial summary judgment on this issue. Specifically, Relator moved on

the narrow ground that Defendant was aware of the conduct that Relator claims constituted

protected activity, irrespective of whether such conduct was, in fact, protected activity. See Rel.

Br. at 18 (emphasis in original) (“[E]ven if . . . the issue of . . . protected conduct should go [to]



both FISA and OPA” when he “did not have the authority to do so.”); see also PSOF ¶¶ 48, 56, 58-59
(stating that Mazer and Berger ordered Relator not to report to FISA and asserting Relator’s continued
reporting activity).

                                                  8
     Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 13 of 21



the jury, . . . the issue of whether [] Defendant was aware of those actions should not.”). For this

reason, Defendant’s arguments about the scope of Relator’s duties or his failure to use the word

“fraud” when expressing his concerns simply swing at strawmen. See Def. Opp. Br. at 13-15.

       In fact, Defendant has admitted that it was necessarily aware of Relator’s reporting

activities because it disciplined him for it: “[t]he undisputed, material evidence only proves that

Spherion was aware that [Relator] was reporting the progress and performance of the City Time

application in an unsolicited and unapproved manner to FISA.” Def. Opp. Br. at 15.15 Thus,

Defendant has conceded the limited issue under the notice element for which Relator seeks

summary judgment.

       C.      The Retaliation and Adverse Action Element

       Turning to the retaliation element, Defendant again fails to make contact with Relator’s

motion. See Def. Opp. Br. at 15-22. To satisfy this element, a plaintiff must show that the

defendant (i) engaged in conduct that rises to the level of a cognizable adverse action, and (ii) that

it did so because the plaintiff engaged in protected activity.

         Here, Relator sought summary judgment only on the first issue: whether Relator being

stripped of his responsibilities, demoted, and ultimately terminated each constitutes conduct

cognizable under the FCA. Yet, Defendant’s entire seven-page argument addresses the issue of

retaliatory motive (in what appears to be a regurgitation of the arguments that it made in support

of its motion for summary judgment). See Def. Opp. Br. at 15-21. As such, Defendant has

conceded that its employment actions against Relator are cognizable adverse acts under the FCA.

See Rel. Br. at 19-20; S.E.C. v. Kern, 425 F.3d 143, 152 (2d Cir. 2005).



15
  This admission also decimates Defendant’s oft-repeated argument that Relator did not take any actions
outside the scope of his duties.

                                                  9
       Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 14 of 21



III.     Relator Is Entitled to an Adverse Inference Based on Mazer’s Invocation of His Fifth
         Amendment Right

         Finally, in keeping with its theme of responding to arguments that Relator did not make,

Defendant asserts that this Court cannot grant Relator’s motion for partial summary judgment

based solely on Mazer’s invocation of the Fifth Amendment. See Def. Opp. Br. at 21-22 (citing

Rockwood Comput. Corp. v. Morris, 94 F.R.D. 64, 67 (E.D.N.Y. 1982) (holding that summary

judgment cannot be granted against defendant “solely on the basis of his having invoked the

privilege against self-incrimination”); accord In re Einhorn, 29 B.R. 966, 970 (Bankr. E.D.N.Y.

1983).

         Defendant’s strawman aside, Relator merely asserted that the adverse inference arising

from Mazer’s invocation of the Fifth Amendment to questions about Relator’s termination

buttresses the other record evidence that entitles Relator to summary judgment. This argument is

entirely consistent with the cases that Defendant cites. See, e.g., Einhorn, 29 B.R. at 970

(“However, judgment can be entered if there is substantial evidence in addition to the party’s

unsupported refusal to testify.”); see also Kirschenbaum v. 650 Fifth Ave., 257 F. Supp. 3d 463,

508 (S.D.N.Y. 2017) (“[T]here is no doubt that a non-party witness’s invocation of his or her Fifth

Amendment right not to testify may constitute admissible, competent evidence in a civil case.”).

                                         CONCLUSION

         For the foregoing reasons, Relator respectfully requests that the Court grant partial

summary judgment in his favor with respect to the issues discussed herein.




                                                10
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 15 of 21



Dated: July 26, 2019
       New York, New York                Respectfully submitted,

                                         KIRBY McINERNEY LLP

                                          /s/ David E. Kovel
                                         David E. Kovel
                                         Andrew M. McNeela
                                         Seth M. Shapiro
                                         250 Park Avenue, Suite 820
                                         New York, New York 10177
                                         Tel.: (212) 371-6600
                                         Email: dkovel@kmllp.com
                                                 amcneela@kmllp.com
                                                 sshapiro@kmllp.com

                                         Counsel for Plaintiff-Relator




                                    11
    Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 16 of 21




                             ADDENDUM A
All citations to “Ex. _” are references to an exhibit attached to the Declaration of Andrew M.
McNeela in Support of Plaintiff-Relator’s Motion for Partial Summary Judgment, ECF No. 145.

   Paragraph in Relator’s Rule 56.1                          Supporting Evidence
             Statement
 ¶ 38. In November 2004, Relator’s           Ex. 7 (Khurana Tr.) at 89:20-90:2 (testifying that he
 initial performance load tests revealed     was “the only person” “doing the load testing”
 that CityTime’s software application        “[f]rom November 2004 until April of 2005”), 91:16-
 could support only 20 concurrent users      17 (“The system crashed on 20 concurrent users.”),
 prior to crashing, far below the 2,000      97:13-20 (“[T]he application, after four and a half
 concurrent users that was the goal for      years of development, having cost over $200 million
 FISA alone as the pilot agency, let alone   in my estimate, was crashing at 20 users. It was
 the tens of thousands of concurrent users   designed to support up to 160,000 users for the City
 that was the project’s ultimate goal        of New York and 2,000 users for the FISA pilot
 when fully implemented.                     site.”).

 ¶ 40. During the following month,           Ex. 7 (Khurana Tr.) at 92:9-23 (testifying that he
 Relator continued to voice his concerns.    “communicate[d] that crashing in the system of 20
 Relator told Cohen that SAIC’s              users to . . . many individuals. Starting in around
 development team had done an                November 2004, initially with Scott Berger. . . . Scott
 extremely poor job and that the project     Berger called a meeting for me to discuss those
 should be scrapped.                         results in front of the senior management, including
                                             Joel Bondy, Mark Mazer, Scott Berger, Sarah Gurjal,
                                             Mike Furman, who was a development manager from
                                             SAIC.”), 97:24-98:4 (“I [] notified Scott [Berger] . . .
                                             . He organized a meeting for -- with the other levels
                                             of management. I presented those findings.”), 98:5-
                                             9 (testifying that “the people in those meetings
                                             included people from . . . Spherion, OPA, and
                                             SAIC”), 124:20-25 (“I told the FISA individuals, Sue
                                             Amodeo, the manager, ‘This is what was told to me
                                             in that meeting.’”), 125:18-126:14 (testifying that
                                             “right after that meeting [in 2004,] . . . separate people
                                             at OPA . . . came to my desk, and they asked me,
                                             ‘What’s going on?’ And I was being very transparent
                                             and honest. I had nothing to hide, and I told them
                                             what occurred during that meeting, what Mark Mazer
                                             told me.”), 128:13-129:4 (testifying that “between
                                             November of 2004 and April of 2005,” Relator “made
                                             statements that the performance of this application
                                             was not ready to be rolled out into production . . . and
                                             that it was crashing on 20 users. I did notify Howard
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 17 of 21



                                           Cohen and Sue Amodeo about the pep talk that Mark
                                           Mazer gave me, which is, ‘We know this application
                                           is going to fail. We don’t want you talking about
                                           these results with anyone.’”); Ex. 15 (Apr. 14, 2005
                                           e-mail from Amodeo to Relator) (“Would love a
                                           confidential chat about the perf[ormance] test plan if
                                           you can call or stop by some time.”); Ex. 13 (May 16,
                                           2005 e-mail from Sherif Sirageldin to Berger)
                                           (acknowledging bugs in the application and stating,
                                           “Vinod provides information to a client in particular
                                           which I, personally, would have not provided as the
                                           information would typically lead no-where good”);
                                           Ex. 14 (attachment to May 16, 2005 e-mail from
                                           Berger to Sirageldin) (“At a meeting today Monday,
                                           May 16, 2005, that was attended by Vinod, Scott and
                                           myself, Scott . . . indicated that any further
                                           communication        with     FISA      without    prior
                                           authorization would not be tolerated.”); Exs. 16-18
                                           (e-mails from Cohen) (explaining that Relator’s “lack
                                           of political sensitivity,” “ruffling feathers” and need
                                           to “hav[e] the right attitude and be[] a team player”
                                           were the bases for deciding to terminate him, which
                                           was ultimately changed to a demotion).

¶ 41. At that time, Relator also           Ex. 7 (Khurana Tr.) at 112:10-113:2 (“Sue Amodeo,
communicated his concerns regarding        and her technical guru, Rajeev Mantry, [] approached
the project’s viability and wastefulness   me in the early part of . . . 2005 -- . . . asking me if
to FISA employees Amodeo and               there were concerns about the performance of this
Mantry during their discussion of the      application, whether it was ready for a rollout to their
load test results.                         side, because they were the pilot, whether it would
                                           support the 2,000 employees in their agency. And my
                                           response was, ‘No, it cannot support 2,000 concurrent
                                           users.’”), 124:20-25 (“I told the FISA individuals,
                                           Sue Amodeo, the manager, ‘This is what was told to
                                           me in that meeting.’”), 128:13-129:4 (testifying that
                                           “between November of 2004 and April of 2005,”
                                           Relator “made statements that the performance of this
                                           application was not ready to be rolled out into
                                           production . . . and that it was crashing on 20 users. I
                                           did notify Howard Cohen and Sue Amodeo about the
                                           pep talk that Mark Mazer gave me, which is, ‘We
                                           know this application is going to fail. We don’t want
                                           you talking about these results with anyone.’”); Ex.
                                           15 (Apr. 14, 2005 e-mail from Amodeo to Relator)
                                           (“Would love a confidential chat about the
                                           perf[ormance] test plan if you can call or stop by


                                              A-2
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 18 of 21



                                         some time.”); Ex. 13 (May 16, 2005 e-mail from
                                         Sherif Sirageldin to Scott Berger) (acknowledging
                                         bugs in the project and stating, “Vinod provides
                                         information to a client in particular which I,
                                         personally, would have not provided as the
                                         information would typically lead no-where good”);
                                         Ex. 14 (attachment to May 16, 2005 e-mail from
                                         Berger to Sirageldin) (“[W]hen I met with OPA
                                         management, I indicated that things were okay and
                                         we were on target even though they were not. . . . At
                                         a meeting today Monday, May 16, 2005, that was
                                         attended by Vinod, Scott and myself, Scott . . .
                                         indicated that any further communication with FISA
                                         without prior authorization would not be tolerated.”);
                                         Exs. 16-18 (e-mails from Cohen) (explaining that
                                         Relator’s “lack of political sensitivity,” “ruffling
                                         feathers” and need to “hav[e] the right attitude and
                                         be[] a team player” were the bases for deciding to
                                         terminate him, which was ultimately changed to a
                                         demotion).

¶ 62. And in August 2005, Relator told   Ex. 7 (Khurana Tr.) at 143:3-16 (“The e-mail that
Amodeo that Berger had lied to her       Scott Berger sent out to almost every person in SAIC
about FISA approving a plan to have      and in Spherion mentioning that there was a meeting
load testing performance by another      that took place in which FISA was involved, and it
individual in addition to Relator.       was agreed upon that this is the process that
                                         performance engineering would undertake going
                                         forward. Sue Amodeo approached me right after that
                                         e-mail had gone out, and she said, ‘What meeting is
                                         he talking about?’ I said there was no such meeting.
                                         And Scott Berger is making up this story.”), 144:22-
                                         23 (“That happened in August of 2005.”); Ex. 15
                                         (Apr. 14, 2005 e-mail from Amodeo to Relator)
                                         (“Would love a confidential chat about the
                                         perf[ormance] test plan if you can call or stop by
                                         some time.”); Ex. 13 (May 16, 2005 e-mail from
                                         Sherif Sirageldin to Scott Berger) (“Vinod provides
                                         information to a client in particular which I,
                                         personally, would have not provided as the
                                         information would typically lead no-where good”);
                                         Ex. 14 (attachment to May 16, 2005 e-mail from
                                         Berger to Sirageldin) (“[W]hen I met with OPA
                                         management, I indicated that things were okay and
                                         we were on target even though they were not. . . . At
                                         a meeting today Monday, May 16, 2005, that was
                                         attended by Vinod, Scott and myself, Scott . . .


                                            A-3
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 19 of 21



                                             indicated that any further communication with FISA
                                             without prior authorization would not be tolerated.”).

¶ 64. In March 2006, Relator met with        Ex. 7 (Khurana Tr.) at 156:5-17 (“There was another
Cohen and Arthur Donnelly, Spherion’s        two individuals from Spherion, Art Donnelly and
senior most SME on the CityTime              another one person by the name of Jacques -- I don’t
project.                                     recall his last name. But they were considered subject
                                             matter experts brought in by Spherion to improve on
                                             the processes of the QA group, and they expressed
                                             their frustration. And I did express it to them, what
                                             happened during the load testing two and a half years
                                             I was there, as well as what was now happening in the
                                             test automation world.”), 279:2-7 (“Howard Cohen is
                                             one person that I would have told because he was my
                                             liaison from Spherion. There was no other person I
                                             could contact at Spherion except Howard Cohen and
                                             Art Donnelly.”); Exs. 16-18 (e-mails from Cohen)
                                             (explaining that Relator’s “lack of political
                                             sensitivity,” “ruffling feathers” and need to “hav[e]
                                             the right attitude and be[] a team player” were the
                                             bases for deciding to terminate him, which was
                                             ultimately changed to a demotion); Ex. 19 (Dec. 15,
                                             2006 e-mail from Berger to Mazer) (stating,
                                             regarding the decision to demote Relator, “If he
                                             doesn’t cut it or creates problems we can get rid of
                                             him.”).

¶ 66. Relator told them that he believed     Ex. 7 (Khurana Tr.) at 228:7-229:19 (“SAIC was
that the CityTime project should be          lying [] to FISA, to OPA, presenting them with a
scrapped, and that Mazer, Berger and         glowing report that was intentionally created by Jeff
SAIC management did not care that the        Boldia. He created two reports, a bad report, which
project was a failure, but instead were      was only shared within SAIC, and a good report,
concerned about extending their              which was ‘fudging the information,’ it’s called. He
contracts for as long as possible in order   told me it was lipstick service that he was applying to
to enrich themselves as much as              the report . . . . FISA-OPA came to my desk and they
possible.                                    specifically said they don’t trust what is coming out
                                             in those meetings. . . . And I made it very clear, from
                                             my results, that what they were indicating on their
                                             reports was too good to be true and it was false. And
                                             I relayed that information to Howard Cohen. I said,
                                             ‘I need somebody to come forward -- everybody is
                                             coming to me, and I don’t have the authority to stop
                                             what’s happening. Somebody needs to stop this, and
                                             this project needs to be scrapped.’”); Ex. 14
                                             (attachment to May 16, 2005 e-mail from Berger to
                                             Sirageldin) (“[W]hen I met with OPA management, I
                                             indicated that things were okay and we were on target
                                                A-4
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 20 of 21



                                           even though they were not. . . . At a meeting today
                                           Monday, May 16, 2005, that was attended by Vinod,
                                           Scott and myself, Scott . . . indicated that any further
                                           communication       with      FISA     without     prior
                                           authorization would not be tolerated.”); Ex. 13 (May
                                           16, 2005 e-mail from Sherif Sirageldin to Berger)
                                           (acknowledging bugs in the application and stating,
                                           “Vinod provides information to a client in particular
                                           which I, personally, would have not provided as the
                                           information would typically lead no-where good”);
                                           Exs. 16-18 (e-mails from Cohen) (explaining that
                                           Relator’s “lack of political sensitivity,” “ruffling
                                           feathers” and need to “hav[e] the right attitude and
                                           be[] a team player” were the bases for deciding to
                                           terminate him, which was ultimately changed to a
                                           demotion); Ex. 19 (Dec. 15, 2006 e-mail from Berger
                                           to Mazer) (stating, regarding the decision to demote
                                           Relator, “If he doesn’t cut it or creates problems we
                                           can get rid of him.”).
                                           Ex. 7 (Khurana Tr.) at 287:21-288:15 (“There was
¶ 67. Relator again met with Cohen and
                                           something wrong on this project, and the
Donnelly in July 2006, at which time he
                                           management were committing something by lying to
repeated his concern that the CityTime
                                           the client, lying to each other in order to prolong this
project become simply a means to put
                                           project. And it was very easy to see when you are on
money in the pockets of Mazer, Berger
and SAIC.                                  the inside. . . . There is money changing under the
                                           table. . . . A I indicated something similar of fraud,
                                           whether it was to Howard Cohen. He was my liaison.
                                           I expressed things to him.”); Exs. 16-18 (e-mails from
                                           Cohen) (explaining that Relator’s “lack of political
                                           sensitivity,” “ruffling feathers” and need to “hav[e]
                                           the right attitude and be[] a team player” were the
                                           bases for deciding to terminate him, which was
                                           ultimately changed to a demotion); Ex. 19 (Dec. 15,
                                           2006 e-mail from Berger to Mazer) (stating,
                                           regarding the decision to demote Relator, “If he
                                           doesn’t cut it or creates problems we can get rid of
                                           him.”).
¶ 68. At that time, Donnelly stated that   Ex. 7 (Khurana Tr.) at 156:5-17 (“There was another
he was going to raise Relator’s concerns   two individuals from Spherion, Art Donnelly and
to Bondy. Donnelly was fired a few         another one person by the name of Jacques -- I don't
days later.                                recall his last name. But they were considered subject
                                           matter experts brought in by Spherion to improve on
                                           the processes of the QA group, and they expressed
                                           their frustration. And I did express it to them, what
                                           happened during the load testing two and a half years

                                              A-5
   Case 1:15-cv-06605-JMF-OTW Document 155 Filed 07/26/19 Page 21 of 21



                                          I was there, as well as what was now happening in the
                                          test automation world.”), 274:2-11 (“Mark Mazer and
                                          Scott Berger . . . needed those people who spoke up,
                                          including myself, Mike Secker, which was a Spherion
                                          consultant, Art Donnelly, Jacques, and Sanjay Arya.
                                          The people who spoke up about this project, about its
                                          issues, were terminated.”), 377:16-19 (“Art
                                          Donnelly, who replaced Jacques. He was also fired
                                          for complaining about the project.”); Exs. 16-18 (e-
                                          mails from Cohen) (citing “lack of political
                                          sensitivity,” “ruffling feathers” and need to “hav[e]
                                          the right attitude and be[] a team player” as grounds
                                          for termination); Ex. 19 (Dec. 15, 2006 e-mail from
                                          Berger to Mazer) (stating, regarding the decision to
                                          demote Relator, “If he doesn’t cut it or creates
                                          problems we can get rid of him.”).

¶ 84. Soon after joining that team,       Ex. 7 (Khurana Tr.) at 277:23-288:19 (A: “Without
Relator told Basu that he believed        using th[]e word[] [‘fraud’], I used the words ‘waste’
Berger and Mazer were “up to no good”     and ‘abuse,’ which, I think, can be interpreted as
and “pocketing City funds for             fraud. Howard Cohen was notified. Rekha Basu was
themselves.” In response, Basu told       notified. Audrey, who was present with Rekha, was
Relator not to repeat his suspicions to   aware of my concerns.” Q: “You say ‘aware.’ How
anyone else.                              was she aware? Did you actually have a discussion
                                          and specifically used those words with her?” A: “I
                                          did. . . . With Rekha Basu, with Audrey at a lunch
                                          date.” Q: “Other than this lunch -- we’ll talk about
                                          the lunch -- any other specific instances you can
                                          remember, sitting here today, where you specifically
                                          looked someone in the eye and said ‘fraud?’”).




                                             A-6
